



Exhibit 10.2.1 (English Translation)


_________________________________________________________________________________________
AGREEMENT ON NEW SYNDICATED LOAN AMORTIZATION SCHEDULE FOR SYNDICATED LOAN OF
ALERIS ALUMINUM (ZHENJIANG) CO., LTD.
(English Translation)


With respect to the plan for syndicated loan amortization schedule for Aleris
Aluminum (Zhenjiang) Co., Ltd. (“Aleris”), the parties hereto agree to amend the
Syndicated Facility Agreement dated August 8, 2012, as follows:


Article 1        (a) On or before December 23, 2016, Aleris will deliver to the
People’s Government of Zhenjiang Jingkou District all legal documents that are
required to increase the registered capital of Aleris in the amount of US$58
million (such documents may be photocopies; Aleris will provide originals of
documents as soon as possible thereafter), which amount shall be converted from
the Company’s existing shareholder loan, (b) on or before December 22, 2016,
Aleris will enter into this agreement and a separate amendment to the Syndicated
Facility Agreement, and (c) on or before December 28, 2016, Aleris will execute
the asset mortgage agreement with respect to approximately RMB200 million new
equipment. Aleris shall use commercially reasonable efforts to register the
asset mortgage with relevant governmental authorities as soon as possible after
the execution of the asset mortgage contract. Before December 29, 2016, Aleris
should open the guaranty account with the lender. Aleris agrees that as of
December 29, 2016, Aleris will maintain no less than RMB 24 million in its
current cash account, and will initiate a deposit of RMB 24 million into the
guaranty account on or before January 3, 2017.


Bank of China requires Aleris to fulfill the following conditions before January
25, 2017
1. To provide the comfort letter issued by Aleris Asia Pacific Limited.
2. To deliver board resolutions approving the new asset mortgage and the new
loan amortization schedule (the execution date for the board resolutions shall
be on or before the execution date of the amendment to the Syndicated Facility
Agreement).
Aleris agrees to fulfill all provisions of this agreement in accordance with the
abovementioned schedule, and agrees to execute all agreements related thereto
before January 25, 2017. The facility agent, each arranger and each lender of
the syndicate hereby agrees that the loan (including the principal installment
that was originally due on January 1, 2017) shall be repaid in accordance





--------------------------------------------------------------------------------





with the new amortization schedule attached hereto as Exhibit 1.


If Aleris fails to fulfill the above mentioned obligations within the timelines
agreed above, the lenders may declare an event of default under the Syndicated
Facility Agreement and require Aleris to repay the outstanding portion of the
loan repayment that would have been due as of January 1, 2017 under the original
syndicated loan repayment schedule on January 25, 2017, and reinstate the
original loan repayment schedule. Notwithstanding anything to the contrary
herein, Aleris shall not be held in default of this agreement if Aleris submits
all documents required for asset mortgage registration but the registration is
not completed before December 28, 2016 for reasons beyond the control of Aleris.


Bank of China Limited, Zhenjiang Jingkou Sub-branch:
(Chop affixed)
/s/ Zhou Zhentao


Agricultural Bank of China Limited, Zhenjiang Jingkou Sub-branch:
(Chop affixed)
/s/ Guo Ruifeng


Aleris Aluminum (Zhenjiang) Co., Ltd.:
(Chop affixed)
/s/ Gerd F. Jegodzinski


December 21, 2016





































--------------------------------------------------------------------------------





Exhibit 1
New Amortization Schedule


Amount unit: RMB10,000
No.
Due date
Adjusted amortization plan
CNY repayment (or in its equivalent foreign currency)
ABC participation percentage
BOC participation percentage
BOC re-amortization amount
ABC re-amortization amount
1
2017/1/1
1197
33.70%
66.30%
793.611
403.389
2
2017/7/1
1197
33.70%
66.30%
793.611
403.389
3
2018/1/1
1795.5
33.70%
66.30%
1190.4165
605.0835
4
2018/7/1
1795.5
33.70%
66.30%
1190.4165
605.0835
5
2019/1/1
2394
33.70%
66.30%
1587.222
806.778
6
2019/7/1
2394
33.70%
66.30%
1587.222
806.778
7
2020/1/1
6000
33.70%
66.30%
3978
2022
8
2020/7/1
6000
33.70%
66.30%
3978
2022
9
2021/1/1
9000
33.70%
66.30%
5967
3033
10
 2021/5/16
0
33.70%
66.30%
0
0
11
2021/7/1
9000
33.70%
66.30%
5967
3033
12
2022/1/1
12000
33.70%
66.30%
7956
4044
13
2022/7/1
12000
33.70%
66.30%
7956
4044
14
2023/1/1
12000
33.70%
66.30%
7956
4044
15
2023/7/1
12000
33.70%
66.30%
7956
4044
16
 2024/5/16
25248.4638
33.70%
66.30%
16730.501
8517.9628
Total
 
114021.46380
 
66.30%
75587
38434.4638

(¨Note: the re-amortization amount is calculated based on the exchange rate at
RMB6.75 for US$1. The exact repayment amount will be calculated according to the
currency and exchange rate when each repayment becomes due. As of December 20th,
2016, the principal balance of the CNY loan is 933,659,999.82; the principal
balance of USD loan is 30,591,245.25.)





